 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlfred NI. Lewis, Inc. and Richard K. Hollabaugh.Case 28-CA-5354July 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMHIBRSJEiNKINS ANI) TRULSI)AI :On April 14, 1980, Administrative Law JudgeEarldean V. S. Robbins issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and the Respondent filed an answering brief toGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.i The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the evidence convinces us that the resolutionsare incorrect Standard Dry Wall Products. Inc., 91 NLRB 544 (1950),enfd 188 F. 2d 362 (3d Cir. 1951) We have carefully examined the recordand find no basis for reversing her findingsDECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me in Phoenix, Arizona, onOctober 2, 1972. The charge was filed by Richard K.Hollabaugh, an individual, herein called Hollabaugh, andserved on Alfred M. Lewis, Inc., herein called Respond-ent, on May 25, 1979. The complaint, which issued onJuly 6, 1979, alleges that Respondent violated Section8(a)(l) of the National Labor Relations Act, as amended.The principal issue herein is whether Respondent vio-lated the Act by discharging Hollabaugh, a supervisor,because he had agreed to give testimony favorable to theposition of an employee of Respondent involved in an ar-bitration proceeding scheduled pursuant to the collec-tive-bargaining agreement between Respondent andTransport and Local Delivery Drivers, Warehousemenand Helpers, Local Union No. 104, herein called theUnion.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of briefs filed by the parties, I make the following:FINI)INS 01 FACII. JIURISI)ICTIIONRespondent, a California corporation with an officeand place of business located in Phoenix, Arizona, is en-gaged in the wholesale sale and distribution of dry gro-ceries, refrigerated foods, and related products. Duringthe past calendar year, which period is representative ofits annual operations generally, Respondent, in thecourse and conduct of its business operations, purchasedand caused to be transported and delivered to its Phoe-nix, Arizona, place of business, dry groceries, refrigerat-ed foods, and other goods and materials valued in excessof $50,000 directly from States of the United States otherthan the State of Arizona.The complaint alleges, Respondent admits, and I findthat Respondent is, and at all times material herein hasbeen, an employer engaged in commerce and in oper-ations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II. I ABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.111. THE ALL I EGED UNFAIR l.ABOR PRACTICESA. FactsHollabaugh, an admitted supervisor, was first em-ployed by Respondent as a night shift supervisor in thegrocery warehouse in January 1976. In September 1976he was transferred to a position as night shift supervisorin the frozen food warehouse. In November 1976 he waspromoted to safety supervisor. As safety supervisor, hisduties were to reduce industrial accidents, investigate in-juries, conduct safety meetings, etc. In early June 1977personnel functions were added to his responsibilities andhis job title changed to manager of employee relationsand safety. His additional responsibilities were to recruitemployees, handle grievances, and various other person-nel functions. As manager of employee relations andsafety, he reported directly to Robert Burke, vice presi-dent and manager of Respondent's Arizona Division.Respondent and the Union are parties to a collective-bargaining agreement, effective by its terms from March1, 1978, through February 28, 1981, covering warehouseand trucking employees. The agreement contains the fol-lowing provision:I' rrors il the tralscript hase hbeen noted and corrected250 NLRB No. 88. At.FRED M LEWIS. INCARTICLE XVIIISENIORITYThe principle of seniority shall govern layoffsand rehiring within the warehouse in which a manis employed, provided senior employees are capableof performing available work.Employees shall lose seniority for the followingreasons:* * **F. If an employee is absent due to illness, acci-dents or industrial injury from work more than two(2) months and does not report in writing to theCompany during the first week of each month be-ginning with the third month, advising as to hiswhereabouts and physical condition.In August 1978, warehouse employee Marvin Muenchcommenced an industrial leave following an accident onthe rail dock which resulted in an injury to him, a fewweeks after his leave commenced Muench telephonedHollabaugh and, among other things, inquired if it wasnecessary for him to submit the monthly reports as setforth in the collective-bargaining agreement. Hollabaughsaid Respondent had been lax about enforcing the re-quirement, that past practice had not been uniform, so hewas uncertain and would have to check with Burke.According to Hollabaugh, a few minutes later heasked Burke if Muench had to submit the reports. Burkereplied that Hollabaugh should tell Muench not to worryabout it, that Respondent was no longer going to enforcethe provision. A few minutes thereafter, according toHollabaugh, he had occasion to go to the office of Cor-nelius Caldwell, superintendent of operation. He relatedMuench's inquiry to Caldwell. Caldwell told Hollabaughto tell Muench not to worry about it, that they were notpushing that article any more, and there should be noproblem. Thereafter, according to Hollabaugh andMuench, Hollabaugh informed Muench that it was notnecessary for him to submit the reports as required bythe collective-bargaining agreement. Both Burke andCaldwell deny any such conversations.On October 29, 1978,2 Hollabaugh was demoted backto warehouse night-shift supervisor. Hollabaugh testifiedthat at the time of his demotion Burke told him that hefelt the job no longer required the attention of a full-timemanager. However, he admits that his demotion was pre-cipitated by his handling of the settlement of an EqualEmployment Opportunity Commission matter. Burkecontends that Hollabaugh signed a settlement agreementwithout complying with his specific instructions not tosign until the agreement was approved by legal counsel.Hollabaugh does not dispute that he did not obtain ap-proval of legal counsel. However, he contends that hewas never instructed that he should not sign the actualagreement prior to such approval. His undenied testimo-ny is that he had received prior approval of the substan-tive aspects of the settlement from both Burke and Ron2 All date% hereinafter n ()ctobcr through [)ecemhber are in 197X iatidall dates in January through July are in 1979Huber, corporate director of personnel and labor rela-tions.Hollabaugh testified that about 2 or 3 days after hesigned the settlement agreement, Burke told him that hecould either take a week off with pay to look for anotherjob or he could return to the warehouse as a night- shiftsupervisor. Burke testified that he told Hollabaugh hewas discharged and explained that it was because he hadsigned the settlement agreement. Hollabaugh said he wasto be married the following week and asked if he couldwork in the warehouse. Burke said Hollabaugh could askCaldwell for a job, that he would have no objections.According to Burke, he then telephoned Caldwell, toldhim he had terminated Hollabaugh, and that Hollabaughwould be asking Caldwell for a job. Burke told Caldwellthat he should only give Hollabaugh a job if a job open-ing existed.Hollabaugh admits that he told Caldwell that if Cald-well had a job for him, he would be transferred to thewarehouse, and that he would no longer be performingpersonnel functions. He denies that Burke told him hewas discharged. He also denies that Burke said the trans-fer was contingent upon a job being available. Accordingto Hollabaugh, he was the one who added that qualifica-tion when he spoke to Caldwell. Following his transferback to the warehouse Hollabaugh's immediate supervi-sor was Bill Sala, night superintendent of operations. Onweekends his immediate superior was Larry Smith, whofunctioned as head night shift supervisor on weekends.In February, Respondent hired Norma Thelen as em-ployee relations manager. On March 28, Muench, an em-ployee of Respondent for 14-1/2 years was terminatedfor failure to comply with article XVIII F of the collec-tive- bargaining agreement. He filed a grievance protest-ing his discharge which subsequently went to arbitration.About 2 or 3 days after he received his discharge,Muench telephoned Hollabaugh, explained that he hadbeen terminated and asked if Hollabaugh would be will-ing to testify and tell the truth. Hollabaugh said hewould if he were subpenaed.Thereafter in April or May, Hollabaugh told Sala thathe might have to testify and explained why. Accordingto Hollabaugh, Sala said that Hollabaugh did have aproblem. Hollabaugh asked what Sala would do if hewere in this situation. Sala said, "find another job." Hol-labaugh asked what Sala would do other than that. Salareplied, "Really you don't owe Marvin Muench any-thing, you could just forget the whole thing." Holla-baugh said, "No, I couldn't do that, I do know that ithappened and I do have to tell the truth."On May 15 or 16, Hollabaugh went to Thelen's officeand informed her that he might be subpenaed to testifyon behalf of Muench. He explained to her that Burkehad told him to tell Muench he did not have to complywith the contract provision and that he did so informMuench. Thelen said it was a rough situation to be inand that she would have to talk to Burke and Caldwell.She further said that Burke would be out of town untilFriday. Hollabaugh then informed Caldwell of his con-versation with Thelen and asked if he remembered Hol-497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabaugh speaking to him in September regardingMuench's inquiry. Caldwell said he did not.Caldwell testified that when Burke returned onFriday, May 18, he came to Caldwell's office on a rou-tine visit. Caldwell informed him of what Hollabaughhad told him about Muench. Burke told Caldwell to dis-charge Hollabaugh. He further said, "We always enforcethe contract to the letter. I don't care if he lies aboutwhat I said, you should have fired him a long time ago.You make yourself look dumb by keeping a guy like thataround. Fire him, I don't care what he says or lies aboutme." Burke testified in substantial agreement with Cald-well.That same day, which was Hollabaugh's day off, Cald-well telephoned him and asked him to come into Cald-well's office, which he did. According to Hollabaughwhen he went into Caldwell's office, Caldwell and hisassistant, David Ashby, were there. Caldwell said, "Well,Dick, we don't have a job for you anymore." Holla-baugh said, "Oh, what exactly does that mean?" Cald-well said, "You're just undependable and unreliable."Hollabaugh said, "Well, I see you've had your meetingwith Mr. Burke." Caldwell said, "I can't tell you any-more." At this point Ashby went into another office toanswer the telephone. Hollabaugh asked if he and Cald-well could talk privately. Caldwell said he did not thinkthat would do either of them any good. Ashby returnedand Hollabaugh asked if there was any room for discus-sion. Caldwell said no.According to Hollabaugh, he then inquired as to howhis termination slip would be worded, stating that if itwas going to state "undependable and unreliable" hemight as well resign. Ashby said, "Do I understandyou're willing to resign." Hollabaugh said, "Well, whatchoice do I have?" Caldwell replied, "Well, none." Hol-labaugh said, "Well, in that case I'll voluntarily resignand give you two weeks notice effective immediately."Caldwell said notice would not be necessary and hewould check into whether a resignation would be ac-ceptable. After some discussion regarding severance pay,Hollabaugh left. Hollabaugh's termination states as thereason for his discharge, "poor decisions and too manyerrors."Caldwell did not testify in detail as to the terminationinterview. He states that the reasons he gave for the dis-charge were too many errors and undependable. He fur-ther testified that Hollahaugh asked if he would have re-tained his job if he had not talked to Caldwell earlierthat week and continued talking so fast that Caldwellcould not answer. Attendance and pay were mentioned.Caldwell denies that he told Hollabaugh that he wasbeing discharged because he was going to testify at theMuench arbitration or that this was, in fact, the reasonfor his discharge.Caldwell admits that at Hollbaugh's unemployment in-surance appeal hearing in July, he testified that therewere several reasons for Hollabaugh's discharge, "but ifyou want the specific, it was due to the fact that he wasgoing to be a witness at an arbitration that we didn't,you know, we didn't go along with what he was goingto testify to because we live by the contract and the con-tract says, 'you will do this,"' When asked if he madeany other statements at the unemployment hearing as tothe reasons for Hollabaugh's discharge, he testified:"Well, we found the employee to be careless, madeerrors, was undependable as far as attendance goes andalso we have always enforced the Union contract andwe never encourage a supervisor and anyone else forthat matter to tell an employee that we don't live up tothe contract. That is our Bible." He further testified thatat that hearing he stated that the precipitating reason forHollabaugh's discharge was learning that he had advisedMuench that he need not follow the provisions of thecollective-bargaining agreement.Burke testified that he made the decision to dischargeHollabaugh because he had just learned that Hollabaughhad instructed Muench that he did not have to complywith the provisions of the collective-bargaining agree-ment and that he did not intend to have supervisors whowould make such decisions. Burke further testified thatRespondent has had problems with article XVIII F,which has been included in successive contracts since1970. One, they have had administrative problems. Spe-cifically, after a 1978 strike, some of the administrativeprocedures collapsed. Through an oversight of the em-ployee charged with the responsibility of keeping trackof these monthly reports several employees did notcomply with the provision but were not discharged.Most of them returned to work shortly after the reportwas due out prior to any action being taken. Thelen tes-tified that during the past 4 years, four employees weredischarged for failure to comply with the provision. Sixemployees were not discharged despite failure tocomply. The second problem, according to Burke, is thatRespondent's compliance or noncompliance affects therelative seniority of other employees so that any employ-ee whose relative seniority is adversely affected by a fail-ure to strip an employee of seniority in accordance witharticle XVIII F has valid grounds for a grievance. Alsoin 1972, Respondent was charged by EEOC with dis-criminatory enforcement of this particular provision.Hollabaugh did testify at Muench's arbitration hearingon July 2. Lloyd Cox, Muench's supervisor also testifiedon Muench's behalf. Cox testified that his testimony es-sentially related to character. Cox further testified thathe notified Caldwell that he had been subpenaed. He didnot discuss with Caldwell what his testimony would beand no one ever suggested to him that he should not tes-tify.B. ConclusionsMany of the facts herein are undisputed. However,there are several areas of dispute-what Burke told Hol-labaugh regarding a transfer to the warehouse, whetherBurke and Caldwell told Hollabaugh to tell Muench hewas not required to submit monthly reports during theperiod of his industrial leave, and the reason for Holla-baugh's discharge. I credit Burke as to his conversationwith Hollabaugh at the time that Hollabaugh was re-moved from his job as manager of employee relationsand safety. I found certain inconsistencies in Holla-baugh's account. Thus, Hollabaugh testified that Burketold him he felt the job of manager of employee relations498 AL FRED M. LEWIS. INCand safety no longer required the attention of a full-timemanager. Yet, he admits that his demotion was precipi-tated by his handling of the settlement agreement. SinceBurke communicated to Hollahaugh that his action wasprecipitated by the handling of the settlement agreement,it seems unlikely that he would also give as a reason,that he felt the job did not require a full-time person. Inthis regard, I also note that within about 4 months an-other person was employed in that position. Another in-consistency is Hollabaugh's testimony that Burke toldhim definitely, that if he wished, he would be transferredto the warehouse. Yet, Hollabaugh admits that he toldCaldwell that he would be transferred to the warehouseif Caldwell had a job opening. This is more consistentwith Burke's account of the conversation. I do not creditHollabaugh that he initiated this qualifier.Similarly, I do not credit Hollabaugh that Burke andCaldwell told him to tell Muench he did not have tocomply with the requirements of article XVIII F of thecollective-bargaining agreement. Counsel for the GeneralCounsel carefully elicited testimony which drew a por-trait of Burke as one who manifested an inflexible atti-tude of compliance with the letter of the contract with-out regard to the equities of a particular situation. I donot credit that a person who evinced such an attitudewould indicate verbally that either the Union or the em-ployees did not have to comply with the contract. EvenHollabaugh admits that Respcndent paid "lip service" toa policy of strict enforcement of the contract. Thus, eventhough actual enforcement might not always be so strict,it seems unlikely that when a direct verbal commitmentwas required, Burke would do anything other than reit-erate company policy. I credit Caldwell that he did nothave such a conversation with Hollabaugh. Accordinglyto Hollabaugh, he questioned Caldwell after his conver-sation with Burke. This seems unlikely since there wouldbe no reason to pose such an inquiry to Caldwell afterCaldwell's superior, Burke, had allegedly told him whatto do.The critical issue, of course, is whether Hoallbaughwas discharged because of the instructions he gaveMuench. The complaint alleges that Hollabauqh was dis-charged in violation of Section 8(a)(l) of the Act becausehe agreed to testify on Muench's behalf at an arbitrationhearing held pursuant to the grievance procedure of thecollective-bargaining agreement. It is well establishedthat employees have a right to a full and fair hearing ontheir grievances under contract procedures and that anemployer violates Section 8(a)(1) of the Act by discrimi-nating against a supervisor for testifying favorably to theunion's position in such proceedings. Ebasco Services, In-corporated, 181 NLRB 768 (1970); Illinois Fruit & ProduceCorp., 226 NLRB 137 (1976): See Better Monkey GripCompany, 115 NLRB 1170 (1956). Clearly the samerationale should apply in the case of a discrimination inanticipation of such testimony.In support of the contention that Hollabaugh was dis-charged because he intended to testify adversly to Re-spondent, General Counsel argues that illegal motivationis shown by Burke's antiunion attitude as manifested bythe strict adherence to the contract despite Hollabaugh'sinvolvement in the Muench situation, the timing of hisdischarge, the insubstantial nature and post-decision in-vention of other asserted reasons for his discharge. andCaldwell's testimony at Hollabaugh's unemploymentappeal hearing. I do not find these arguments convinc-ing. In the circumstances herein, little weight can be ac-corded to timing since Burke learned of the possibilitythat Hollabaugh would testifly in Muench's behalf at thesame time that he learned that Hollabaugh had instructedMuench that it was not necessary for him to complywith article XVIII F. Similarly, I do not find decisivethe uneven enforcement of the contract provision or Re-spondent's continuing position that the contract supportsits discharge of Muench.Further, I credit Caldwell and Sala that Hollabaugh'swork performance had been unsatisfactory in some re-spects during the 2 or 3 months prior to his discharge.This is corroborated by Supervisor Larry Smith and As-sistant Supervisor of Operations David Ashby.3Holla-baugh admits that Sala, Caldwell, and Ashby had spokento him regarding his deficiencies and that Sala hadwarned him that he must consider the discussion withCaldwell as serious. Thus, I cannot conclude that Re-spondent considered these deficiencies to be insubstantialor that they are post-decision inventions. There is noth-ing on the record to establish that Burke and Caldwellhave ever deviated from the position that Hollabaugh'sdischarge was precipitated by the Muench's incident. Icredit Sala that, although no decision had been made todischarge Hollabaugh, within the month prior to his dis-charge they had begun to discuss the probability thatHollabaugh's performance would not improve andwhether Respondent could operate for a time with oneless supervisor. Thus, I find nothing suspect in the men-tion of these deficiencies and in the circumstances cannotconclude that the offering of evidence as to such war-rants an inference of illegal motivation.As to Caldwell's prior testimony, although it may havebeen phrased inartfully, a consideration of the totality ofhis testimony as to the reasons he gave at the unemploy-ment appeals hearing for Hollabaugh's discharge indi-cates that, in essence, he testified that Hollabaugh wasdischarged because Burke learned that he had instructedMuench to disregard the requirements of the collective-bargaining agreement rather than because he intended totestify on Muench's behalf. In this regard, I note that noattempt was made to dissuade either Hollabaugh or Coxfrom testifying on Muench's behalf. Cox is still in Re-spondent's employ. I further note that on a prior occa-sion, Hollabaugh was discharged for failure to complywith company policy, which discharge, upon Holla-baugh's request, was reduced to a demotion to ware-house supervisor. Accordingly, in the circumstances setforth above, I find that the General Counsel has failed toestablish that Hollabaugh was discharged because he tes-tified on Muench's behalf and further find that he wasdischarged because he instructed Muench to disregardthe requirements of the collective-bargaining agreement.' Suhcquenll to the csent illxlocl hrein. Caldsell had a ,crlous ill-nc,, lind ; ( th Itmnic of the heilrillg he anrd Ahh. had exchlangelt pOsl-11(11,4(9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I find that Respondent did not violate theAct by its discharge of Hollabaugh.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent did not violate Section 8(a)(1) ofthe Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record,4and pursuant to SectionI During the hearing herein the General Counsel offered into evidenceas G C Exh. 3 a transcript of Caldwell's testimony at the Hollabaugh'sunemployment insurance appeal hearing. I reserved ruling on the admis-sion of the exhibit to allow counsel for Respondent to check the exhibit10(c) of the Act, I hereby issue the following recom-mended:ORDER5It is hereby ordered that the complaint be, and herebyis, dismissed in its entirety.to ensure that it included all relevant pages of the transcript Since coun-sel for Respondent admits that the exhibit is, in fact. an excerpt from theofficial transcript of the unemployment appeals hearing, and since counselfor Respondent raised no further question either during the hearing or inits post-hearing brief as to the admissibility of the exhibit or that the ex-hibits includes all of Caldwell's testimony, G.C Exh 3 is received intoevidenceb In the event no exceptions are filed as prsovided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall. as provided inSec. 102.48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes